DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (JP2001-309546A from Applicants translated PCT 237).
Mitsubishi  describes the battery 2 (corresponding to the "power supply circuit"); a combination (corresponding to the “electronic fuse") of the load current cutoff circuit, the differential voltage amplification circuit 10, and the comparison circuit 12; the electrical load 1 (corresponding to the "power consumption circuit"); and the transistor 8 (corresponding to the "switch") that is turned on upon receiving a signal from the OR circuit 9 to which a current cut-off signal has been inputted. Furthermore, it is indicated in paragraphs [0027]-[0032] that when the detection voltage corresponding to the current value flowing through the current detection resistor 6 is higher than a set value Vref, an abnormality detection signal (corresponding to the "fault Signal outputted from the electronic fuse") is inputted from the comparison circuit 12 to the cut-off signal output circuit 13, and the transistor 8 is turned on via the OR circuit 9 (corresponding to "the switch changes from the open state to the short circuit state"), thereby turning off the FET 4 (corresponding to "disconnecting the power consumption circuit from the power supply circuit and the electronic fuse").
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP2001-309546A).
Mitsubishi  describes the battery 2 (corresponding to the "power supply circuit"); a combination (corresponding to the “electronic fuse") of the load current cutoff circuit, the differential voltage amplification circuit 10, and the comparison circuit 12; the electrical load 1 (corresponding to the "power consumption circuit"); and the transistor 8 (corresponding to the "switch") that is turned on 
The device taught by Mitsubishi differs from the claims by not being mounted on a combination of two printed circuit boards joined by a connector.
It would have been obvious to one of ordinary skill to mount the Mitsubishi device on a plurality of printed circuit boards because the device is recited to have an electronic fuse and a controlled switch and it is common practice in the art to mount different circuit functions on separate circuit boards as an advantageous manufacturing consideration or as a device packaging accommodation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The function of the non-volatile memory of dependent claim 2 has not been taught or been fairly suggested by the prior art of record.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
December 3, 2021
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836